Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Applicant’s response to restriction letter of 8/5/22 is acknowledged. Applicant elected Group I(a) (claims 1, 3-14) without traverse.
 Claims 2, 15-20 remain withdrawn as drawn to non-elected invention.
 	Upon further review of the previous office action, it became apparent that the claims were not fully restricted and instant examiner of record on 9/11/22, called up Mr. Tuner (the attorney of record) to let him know that the previous examiner of record has left the office and instant examiner of record deems it necessary to further restrict the elected claims. In response, Mr. Turner indicated that it is necessary to send another office action to provide adequate time for election and to make the record clear.
Therefore, for clarity of record instantly elected invention is restricted into the following species of separate structures under 35 U.S.C. 121, as following:
Claim(s) 1, 3-14 are generic to the following disclosed patentably distinct species: 
(a)  a modified eukaryotic cell with a genetic modification that increases xylulose kinase activity,
b) a modified eukaryotic cell with a single genetic modification that increases the flux of pentose phosphate pathway,
c) a modified eukaryotic cell with a genetic modification that reduces unspecific aldose reductase activity,
d) a modified eukaryotic cell with a genetic modification in ADE1 gene that results in tolerance to ethanol,
e) a modified eukaryotic cell with a genetic modification in KIN3 gene that results in increased tolerance to ethanol,
f) a modified eukaryotic cell with a genetic modification in MKT1 gene that results in increased tolerance to ethanol,
g) a modified eukaryotic cell with a genetic modification in VPS70 gene that results in increased tolerance to ethanol,
h) a modified eukaryotic cell with a genetic modification in SWS2 gene that results in increased tolerance to ethanol,
i) a modified eukaryotic cell with  genetic modifications in APJ1 and SWS2 genes that result in increased tolerance to ethanol,
j) a modified eukaryotic cell with  genetic modifications in VPS70 and ADE1 genes that result in increased tolerance to ethanol,
k) a modified eukaryotic cell with a genetic modification in KIN3 gene that results in increased tolerance to ethanol,
l) a modified eukaryotic cell with a genetic modification in GLO1 gene that results in increased tolerance to acetic acid,
m) a modified eukaryotic cell with a genetic modification in DOT5 gene that results in increased tolerance to acetic acid,
n) a modified eukaryotic cell with a genetic modification in CUP2 gene that results in increased tolerance to acetic acid,
o) a modified eukaryotic cell with a genetic modification in HAA1 gene that results in increased tolerance to acetic acid,
p) a modified eukaryotic cell with a genetic modification in NNk1 gene that results in increase xylose conversion to ethanol,
q) a modified eukaryotic cell with overexpression of  Prp42 encoding gene ,
r) a modified eukaryotic cell with overexpression of Smd2 encoding gene, 
s) a modified eukaryotic cell with a genetic modification that results in reduced production of glycerol, and
t) a modified eukaryotic cell with a single genetic modification that results in increased thermotolerance.
etc.
For purposes of brevity all tens and tens of species embraced within the scope of instant claims are not spelled out.
 	The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species From Groups a-t above to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/           Primary Examiner, Art Unit 1651